—Judgment, Supreme Court, New York County (Edward J. Greenfield, J.), entered December 30, 1992, granting respondents’ motion to seal the file in this proceeding, and judgment of the same court and Justice, entered April 9, 1993, dismissing a CPLR article 78 petition seeking an order in the nature of mandamus and prohibition directing respondents, inter alia, to expunge a certain document from petitioner’s personnel folder, unanimously affirmed, without costs.
We agree that petitioner was not entitled to relief in the nature of mandamus or prohibition. Mandamus lies to compel the performance of a purely ministerial act where there is a clear legal right to the relief sought (Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). Here, however, the issuance of and retention of the counseling memorandum was an appropriate discretionary act.
We have considered petitioner’s remaining contentions and find them to be without merit. Concur — Carro, J. P., Kupferman, Rubin and Nardelli, JJ.